Citation Nr: 0818177	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-12 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for bilateral hearing loss. 

2.  Entitlement to an earlier effective date, prior to August 
8, 2005, for the assignment of a 10 percent evaluation for 
bilateral hearing loss. 

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 RO decision, which 
increased the veteran's evaluation for his service-connected 
bilateral hearing loss to 10 percent, effective August 8, 
2005, and denied the veteran's claim of entitlement to TDIU.  


FINDINGS OF FACT

1.  The veteran's hearing acuity is no worse than a Level III 
in the right ear and a Level IV in the left ear.

2.  The veteran did not appeal rating decisions dated in July 
2001 and March 2005 which assigned and continued a 0 percent 
evaluation for the veteran's service-connected bilateral 
hearing loss.

3.  The veteran's next claim for an increased rating was 
received on August 8, 2005.

4.  It is not factually ascertainable that an increase in 
disability occurred during the year preceding the claim.

5.  The evidence of record shows that the veteran meets the 
percentage requirements for TDIU, as the combination of a 70 
percent rating, a 10 percent rating, and a 10 percent rating 
is 76 percent. 

6.  The veteran's service-connected disabilities are not of 
such severity as to preclude substantially gainful 
employment.




CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
disabling for a bilateral hearing loss disability have not 
been met.  See 38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.85, 
4.86 (2007).

2.  The criteria for an effective date prior to August 8, 
2005 for the assignment of a 10 percent evaluation for 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 
4.85, 4.86 (2007). 

3.  The criteria for TDIU have not been met, and there is no 
evidence to warrant referral for consideration of individual 
unemployability on an extraschedular basis.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.3, 4.16, 4.18, 4.19, 4.25 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  

With regards to the veteran's claims, VCAA letters from 
August 2005 and February 2006 fully satisfied the duty to 
notify provisions elements 2, 3, and 4.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2007); 
Quartuccio, at 187; Pelegrini II.  With regards to the 
veteran's claim for an earlier effective date for the 10 
percent rating of his bilateral hearing loss, the Board notes 
that these letters did not specifically refer to this claim.  
However, the Board finds that a March 2006 letter describing 
the establishment of disability ratings and effective dates, 
ultimately advised the veteran as to the information and 
evidence needed to substantiate the claim.  In order to 
satisfy the first Pelegrini II element for an increased-
compensation claim, section 5103(a) compliant notice must 
meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   For the 
following reasons, the Board finds that any defects with 
regard to the Vazquez-Flores test are non-prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-
Flores.  As such it does not take the form prescribed in that 
case.  Failure to provide pre-adjudicative notice of any of 
the necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair. 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In February 2006, the RO sent the veteran a VCAA letter, 
which requested that the veteran provide evidence describing 
how his bilateral hearing loss disability had worsened.  In 
addition, the veteran was questioned about his occupational 
history and daily life, with regards to his hearing loss 
disability, during the course of the December 2005 VA 
examination performed in association with this claim.  The 
veteran provided statements at this examination in which he 
details the impact of his disability on his daily life.  The 
Board finds that the notice given, and the questions directly 
asked, show that a reasonable person would have known that 
the evidence needed to show that his disability had worsened 
and what impact that had on his employment and daily life.  
As such, any failure to provide him with adequate notice is 
not prejudicial.  See Sanders, supra.  The Board finds that 
the first criterion is satisfied.  See Vazquez-Flores.  

As to the second element, the Board notes that the veteran is 
service connected for bilateral hearing loss.  As will be 
discussed below, the veteran's disability is currently rated 
under 38 C.F.R. 4.85.  While notification of the specific 
rating criteria was provided in the March 2006 SOC, and not a 
specific preadjudicative notice letter, both the veteran and 
his representative were provided the rating criteria used to 
evaluate the veteran's hearing loss disability.  Thus, no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

As to the third element, the Board notes that this 
information was provided in a March 2006 letter in which it 
was noted that a disability rating would be determined by 
application of the ratings schedule and relevant Diagnostic 
Codes based on the extent and duration of the signs and 
symptoms of his disability and their impact on his employment 
and daily life.  See Vazquez-Flores; Sanders, supra.   The 
notice also corrected any deficiencies as to the requirements 
of Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), with 
respect to the effective date element of a claim.

As to the fourth element, the February 2006 letter did 
provide notice of the types of evidence, both lay and 
medical, that could be submitted in support of a claim for an 
increased rating.  The Board finds that the fourth element of 
Vazquez-Flores is satisfied.  See id.  

In light of the foregoing, the Board finds that any notice 
defect as to the requirements of Vazquez-Flores are 
nonprejudicial.  The Board, therefore, finds that VA has 
discharged its duty to notify.  See Pelegrini II, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's available service, private, and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.
	
With respect to the veteran's claim for an increased rating 
for his bilateral hearing loss and his claim for entitlement 
to TDIU, the duty to assist includes, when appropriate, the 
duty to conduct a thorough and contemporaneous examination of 
the veteran.  See Green v. Derwinski, 1 Vet. App. 121 
(1991).  In addition, where the evidence of record does not 
reflect the current state of the veteran's disability, a VA 
examination must be conducted.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran with examinations for his 
bilateral hearing loss disability and for TDIU due to his 
service-connected PTSD in December 2005.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
disabilities since he was last examined.  See 38 C.F.R. 
§ 3.327(a) (2007).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate examination was conducted.  See 
VAOPGCPREC 11-95.  The Board finds these examination reports 
to be thorough and consistent with contemporaneous VA and 
private treatment records.  The examinations in this case are 
adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2007).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2007).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for bilateral hearing loss. 

The veteran's bilateral hearing loss disability has been 
rated as 10 percent disabling, effective August 8, 2005.  The 
veteran seeks a higher rating.

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability of service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  See 38 C.F.R. § 4.85 
(2007).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 
1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz).  However, the test results discussed below do 
not meet the numerical criteria for such a rating.  Thus, the 
veteran's bilateral hearing loss is to be rated by the usual 
method. 

A December 2005 VA audiological summary report of examination 
for organic hearing loss reflects puretone thresholds as 
follows:


HERTZ



1000
2000
3000
4000
RIGHT
35
40
50
55
LEFT
40
55
60
60
The average decibel loss was 45 Hertz for the right ear and 
53.75 for the left ear.  Speech recognition ability was 78 
percent for the right ear and 80 percent for the left ear.  
This examination results in the assignment of a hearing 
acuity of Level III in the right ear and a hearing acuity of 
Level IV in the left ear.  This warrants a 10 percent rating 
under 38 C.F.R. § 4.85. 

The Board notes that, in October 2004 and October 2005, the 
veteran underwent additional private audiological 
examinations based on the Maryland CNC test.  See The Hearing 
Clinic, Inc. examination reports, October 2004 and October 
2005.  Results from the October 2004 examination reflect that 
the veteran's average decibel loss was 45 Hertz for the right 
ear and 52.50 Hertz for the left ear.  Speech recognition 
ability was recorded as 96 percent bilaterally.  Therefore, 
the October 2004 examination report reflects a hearing acuity 
of Level I bilaterally.  This warrants a 0 percent rating 
under 38 C.F.R. § 4.85. 

Results from the October 2005 examination reflect that the 
veteran's average decibel loss was 56.25 Hertz for the right 
ear and 61.25 Hertz for the left ear.  Speech recognition 
ability was recorded as 92 percent bilaterally.  Therefore, 
the October 2005 examination reflect a hearing acuity of 
Level I for the right ear and a hearing acuity of Level II 
for the left ear.  This warrants a 0 percent rating under 38 
C.F.R. § 4.85. 

The veteran has claimed in various statements that his 
bilateral hearing loss warrants an increased evaluation.  
While the Board is sympathetic to the difficulties he 
experiences as a result of his disability, his claim 
primarily hinges on a mechanical application of specifically 
defined regulatory standards.  The Board is mindful of the 
veteran's description of his hearing loss; however,  
regrettably, the Board is bound by the very precise nature of 
the laws governing evaluations of hearing loss disability.  

Therefore, as the December 2005 VA examination results 
indicate a hearing acuity of Level III in the right ear and 
Level IV in the left ear, a rating in excess of 10 percent 
cannot be assigned for this disability.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's bilateral hearing loss 
disability has not been shown to cause marked interference 
with employment beyond that contemplated by the Schedule for 
Rating Disabilities, as discussed above; has not necessitated 
frequent periods of hospitalization; and has not otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

In summary, the Board concludes that the preponderance of the 
evidence is against the claim for an increased rating, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  There is not an 
approximate balance of evidence.  See generally Gilbert, 
supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
Assignment of staged ratings is not for application.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

2.  Entitlement to an earlier effective date, prior to August 
8, 2005, for the assignment of a 10 percent evaluation for 
bilateral hearing loss. 

The veteran claims that an effective date prior to August 8, 
2005 should be assigned for the 10 percent evaluation of the 
veteran's service-connected bilateral hearing loss.  The 
veteran has made no specific allegations as to the date that 
the 10 percent rating should be assigned. 

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
for the assignment of an increased evaluation shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of the application therefor.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).  The 
applicable statute specifically provides that the effective 
date of an award of increased compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if an application is 
received within one year from such date.  38 U.S.C.A. § 
5110(b)(2) (West 2002).  However, if the increase became 
ascertainable more than one year prior to the date of receipt 
of the claim, then the proper effective date would be the 
date of the claim.  In a case where the increase became 
ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 19 Vet. App. 125 (1997).
	
A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151 (2007).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for completion.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  See 
38 C.F.R. § 3.155 (2007).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits if the report relates to a disability 
which may establish entitlement.  Once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation has been disallowed for the reason that the 
service-connected disability is not compensable in degree, 
receipt of a report of examination or hospitalization by VA 
or the uniformed services will be accepted as an informal 
claim for benefits.  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  The provisions of this paragraph apply only when 
such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157 (2007).

38 C.F.R. § 3.157 (b)(2), specifically indicates that the 
date on which evidence is received from a private physician 
or layman is the date which will be used for effective date 
purposes.

In a July 2001 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 0 
percent rating, effective May 3, 1999.  The veteran was 
notified of this decision in a July 27, 2001 letter and he 
did not file an appeal.  In a March 2005 rating decision, the 
veteran's 0 percent rating was continued.  The veteran did 
not appeal this decision either.

On August 8, 2005, the RO received the veteran's application 
for increased compensation based on unemployability.  The RO 
construed this application as a claim for an increase of the 
evaluations of the veteran's service-connected disabilities.  
In a January 2006 rating action, the RO assigned a 10 percent 
rating for bilateral hearing loss, effective August 8, 2005.

The record demonstrates that the July 2001 and March 2005 
rating decisions became final when the veteran failed to 
initiate an appeal of these determinations.  Following the 
March 2005 rating decision, the record is silent for any 
formal or informal claim by the veteran seeking an increased 
evaluation of his service-connected bilateral hearing loss 
disability until August 8, 2005, the date of receipt of the 
claim which initiated the current appeal.  The Board notes 
that, at this time, the veteran specifically submitted an 
application for increased compensation based on 
unemployability, which was liberally construed by the RO as a 
claim for an increased rating for bilateral hearing loss.  No 
mention was made at any point in time as to any disagreement 
with the March 2005 rating decision.

Additionally, the Board notes that the first evidence of 
record indicating that the veteran's hearing loss disability 
warranted a compensable rating is the December 2005 VA 
examination, which reveals a hearing acuity of Level III in 
the right ear and Level IV in the left ear.  As discussed in 
the previous section, the October 2004 and October 2005 
private examinations reflect a hearing loss disability 
equivalent to a 0 percent rating under 38 C.F.R. § 4.85.  See 
The Hearing Clinic, Inc. treatment records, October 2004 and 
October 2005.  

Therefore, as there are no documents or treatment records 
submitted that could be construed as an informal claim prior 
to August 8, 2005, and there is no competent evidence 
demonstrating that an increase in disability was factually 
ascertainable within one year prior to the receipt of the 
veteran's claim, the effective date of the assignment of a 10 
percent evaluation for bilateral hearing loss can not be 
earlier than the date of receipt of the application which is 
August 8, 2005.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2007).

The Board has considered the impact of the provisions of 
38 C.F.R. § 3.156(b), which provide that, when new and 
material evidence is received prior to the expiration of the 
appeal period, it will be considered as having been filed in 
connection with the claim which was pending at the beginning 
of the appeal period.  See Roebuck v. Nicholson, 20 Vet. 
App. 307, 316 (2006); see also Muehl v. West, 13 Vet. App. 
159, 161-62 (1999).  In this instance, the December 2005 VA 
examination that supports the award of a 10 percent rating 
was received within one year of the March 2005 decision.  
However, even if these provisions did render the August 2005 
claim as part and parcel of the earlier claim that was the 
subject of the March 2005 rating decision, under 38 C.F.R. 
§ 3.400(o), the effective date of an award of an increase in 
disability compensation shall be the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  In 
this instance, there is no evidence of record prior to 
December 2005 establishing entitlement to the higher rating, 
and, in fact, audiological evaluations consistently show no 
such entitlement.  Thus, there is no basis for finding that 
entitlement to a higher disability rating arose prior to 
August 8, 2005, as contemplated under 38 C.F.R. § 3.400(o), 
and an earlier effective date for the 10 percent rating is 
not warranted.

In summary, the Board concludes that the preponderance of the 
evidence is against the claim for an effective date prior to 
August 8, 2005 for the award of a 10 percent evaluation for 
bilateral hearing loss, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
There is not an approximate balance of evidence.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).

3.  Entitlement to TDIU.

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).  Under the applicable 
regulations, benefits based on individual unemployability are 
granted only when it is established that the service- 
connected disabilities are so severe, standing alone, as to 
prevent the retaining of gainful employment.  Under 38 C.F.R. 
§ 4.16, if there is only one such disability, it must be 
rated at least 60 percent disabling to qualify for benefits 
based on individual unemployability.  If there are two or 
more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2007).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §4.16(b) (2007).  The Board does not have the 
authority to assign an extraschedular total disability rating 
for compensation purposes based on individual unemployability 
in the first instance. Bowling v. Principi, 15 Vet. App. 1 
(2001).  In determining whether unemployability exists, 
consideration may be given to the veteran's level of 
education, special training, and previous work experience, 
but it may not be given to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19 (2007).

In this case, the Board notes that the veteran has a 70 
percent rating for PTSD.  In addition, as the veteran has a 
70 percent rating for PTSD, a 10 percent rating for tinnitus, 
and a 10 percent rating for bilateral hearing loss, his 
combined rating is 76 percent according to Table 1 of 38 
C.F.R. § 4.25.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.25 (2007).  Therefore, the veteran's service-connected 
disabilities meet the percentage rating standards for TDIU.  
38 C.F.R. § 4.16(a) (2007).  The Board must now consider 
whether the evidence reflects that the veteran's service-
connected disabilities render him unemployable.  

The veteran alleges that he has been unable to work full-time 
since the year 2000.  See veteran's statement, November 2005.  
Neither the veteran, nor his representative have ever alleged 
that his unemployability is due to his service-connected 
bilateral hearing loss or his service-connected tinnitus, and 
there is no medical or other evidence of record suggesting 
that these disabilities cause or contribute to 
unemployability.  Thus, the Board's primary focus herein will 
be on the degree of impairment resulting from his service-
connected PTSD.

The Board notes that the veteran was denied entitlement to 
TDIU by a Board decision in November 2005.  Since this 
denial, the veteran has undergone a VA examination addressing 
his PTSD and his claim of unemployability.  At this December 
2005 VA examination, the examiner reviewed the veteran's 
claims file and interviewed the veteran.  Upon thorough 
examination of the current severity of the veteran's PTSD, 
the examiner noted that the veteran's PTSD is chronic with 
intrusive recollections and that the veteran would have 
problems with attention, concentration, and understanding 
complex commands.  He also noted a disturbance in motivation 
and difficulty establishing effective work relationships.  
However, the examiner concluded that, despite these 
difficulties, he did not believe that the veteran's PTSD, in 
and of itself, would make him unemployable.  Specifically, he 
noted that the veteran reports his main issue for not working 
since 1997 was due to an artificial leg and accompanying 
limitations, as well as some mental issues that could be 
related to PTSD.

In December 2005, a VA telemedicine examination was also 
conducted.  The examiner reviewed records of all clinical 
visits and concluded that the veteran's heart disease, 
hypertension, and above-knee amputation would likely 
interfere with any usual occupation or daily activities.  No 
indication was made at this time of interference with usual 
occupation or daily activities due to PTSD.  

The veteran has also submitted a July 2005 letter from a 
private consulting psychologist indicating that the veteran 
is unemployable due to his service related psychological 
condition.  See Affiliates in Psychology letter, July 2005.  
The July 2005 letter does not offer a rationale for the 
psychologist's opinion.  However, the psychologist does refer 
to symptoms of the veteran that have been documented in 
previous reports.  The Board notes that the record contains 
such previous reports and prior opinions by this same 
psychologist, which have already been reviewed by the Board 
in the November 2005 decision.

In June 2001, this psychologist examined the veteran.  See 
Affiliates in Psychology examination report, June 2001.  At 
this time, the psychologist assigned the veteran a GAF score 
of 56, which is consistent with only moderate difficulty in 
social, occupational or school functioning.  The June 2001 
examination report noted that the veteran's speech and 
ability to communicate were within normal limits.  The 
psychologist noted that the veteran "speaks without any 
symptomatology of psychopathology."  The veteran's answers to 
cognitive functioning questions were described as being 
"quite good."  The psychologist went on to conclude that 
the veteran's insight is fair, his judgment for every day 
events must be seen as above average, and he is quite capable 
of planning for his future and the future of those who depend 
on him.   

In February 2002, this same psychologist submitted a letter 
opining that the veteran is not capable of performing 
adequately enough to achieve consistency in gainful 
employment.  See Affiliates in Psychology letter, February 
2002.  It was noted that this opinion was based solely on his 
June 2001 examination of the veteran.  In rendering this 
opinion, the psychologist cited the veteran's difficulty 
getting along with others, difficulty governing his emotions, 
and lack of motivation as hindrances to his maintaining 
gainful employment.  He also stated that he is uncertain that 
the veteran's "general variability in affectual response 
could see him through paying enough attention to and/or 
completing various tasks."

In September 2002, this same psychologist submitted another 
letter stating that the veteran is incapable of gainful 
employment due to chronic mental conditions.  See Affiliates 
in Psychology letter, September 2002.  At this time, he 
assigned a GAF score of 43.  He also stated that he would 
amend the veteran's previous reports to reflect this change 
in his GAF score.  However, it was not indicated that any new 
examination of the veteran or his PTSD symptoms had been 
conducted at this time to warrant such a change. 

In November 2004, this same private psychologist again 
examined the veteran.  See Affiliates in Psychology 
examination report, November 2004.  This report notes that 
the veteran's psychiatric symptomatology "has to be regarded 
in the very highest percentiles of severity."  The 
psychologist stated that the veteran is "unable . . . to 
comprehend, much less recall, any given verbal instruction 
and certainly written instructions would not be adhered to, 
based . . . once more on his passive/aggressive traits along 
with the fact that he is certainly unable to focus and, 
therefore, finish any given task set out for him."  The 
psychologist also noted severe impairment in the veteran's 
ability to communicate.  Conversation and thought were 
reported to be "extremely slow and very low in volume" with 
tone and rate of speech being "significantly impaired."  
This psychologist also expressed concern with the veteran's 
"extreme depression" and great variation in mood.  The 
veteran was reported as "almost volatile with respect to . . 
. anger and explosivity."  He was further found to be poorly 
groomed with little attention given to his outward 
appearance.  This report also noted the veteran's extreme 
social isolation, noting that he will not attend family 
outings, has virtually no friends, does not interact with 
others, and that he has almost no physical or emotional 
intimacy with his wife.  The psychologist assigned the 
veteran a GAF score of 42 and opined that the veteran is 
"totally incapable of gainful employment."

The Board notes that the claims folder also contains an 
opinion from a separate private physician indicating that the 
veteran is unemployed at least in part due to his PSTD.  In 
May 1999, a private physician stated that the veteran's PTSD 
prevents him from working due to job-related stress.  See 
Wagoner Medical Group PC letter, May 1999.  He also states 
that his problem is compounded by several nonservice-
connected disabilities.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Both the February 2002 and September 2002 private 
psychologist opinions are based solely on the June 2001 
examination, but there is no evidence in the June 2001 
examination which reflects that the veteran is rendered 
unemployable by his psychological condition.  In fact, as 
mentioned above, the psychologist specifically stated that 
the veteran is quite capable of planning for his future and 
the future of those who depend on him.  

In regards to the November 2004 opinion that the veteran is 
totally incapable of gainful employment, the Board finds that 
this examination and opinion is inconsistent with the 
remaining evidence of record.  Notably, VA treatment records 
from the Grand Island VA Medical Center (VAMC) dated from 
1999 to 2005 fail to note any complaint or treatment for any 
psychiatric condition, and note only a single isolated 
complaint of nightmares in 2002.  During the same period, the 
veteran was treated for a host of other maladies ranging from 
the common cold to multiple nonservice-connected 
cardiovascular and musculoskeletal disabilities.  VA 
treatment records routinely, and as recently as February 
2005, indicate a negative depression screen - a particularly 
significant finding in light of the private psychologist's 
November 2004 conclusion that the veteran purportedly 
suffered from "extreme depression."  Moreover, despite the 
private psychologist's report of the veteran's significant 
impairment in speech, concentration, memory, and cognitive 
functioning, none of these symptoms have been reported in the 
VA treatment records.  Instead, the veteran appears to have 
effectively communicated with his VA caregivers and has been 
reported to have no barrier to learning due to cognitive or 
emotional limitation on several occasions.  Additionally, no 
grooming deficiency is noted in any of the VA treatment 
records.

In the December 2005 VA examination report, the examiner 
specifically indicated that he reviewed the claims folder in 
its entirety, which included records documenting past 
treatment, and gave a detailed rationale for his opinion, 
outlining the current severity of the veteran's PTSD.  In 
regards to both the private psychologist's opinions and the 
May 1999 private physician's note, the Board notes that, at 
no point, was it indicated that these opinions were based on 
a review of past treatment records, which appears significant 
in this case, as greater weight of the medical evidence of 
record seems to be consistent with the aforementioned 
negative (or at best mild) findings included in the veteran's 
VA treatment records.  A psychological examination by Dr. 
A.J.F. in March 2000, conducted as part of the veteran's 
claim for Social Security disability benefits, note no 
problems in speech, communication, or comprehension.  No 
irritability was noted and the veteran was described as being 
"affable and friendly," with "no problems in social 
functioning."  While a diagnosis of "depression secondary to 
the veteran's [nonservice-connected] medical condition" was 
rendered, a definitive diagnosis of PTSD was not.

In January and December 2000 disability reports and a 
December 2000 "Daily Activities and Symptoms Report" 
submitted to the Social Security Administration, the veteran 
pointed to his nonservice-connected cardiovascular and 
musculoskeletal disabilities as the cause of his 
unemployability.  Psychiatric disabilities were not 
mentioned.  Indeed, in a March 2000 medical report, Dr. R.C. 
noted that the veteran's nonservice-connected low back 
disability and left above the knee amputation [as a result of 
a 1980 hunting accident] as a potential cause of the 
veteran's lack of employment.  Only passing reference was 
made to PTSD by history.  A February 2000 VA psychiatric 
examination also rendered a diagnosis of PTSD, but 
characterized the veteran's PTSD symptomatology as only mild 
to moderate without the severe impairment in speech, 
communication, concentration, comprehension, and memory that 
have characterized the private psychologist's November 2004 
assertions.

Therefore, in light of the fact that the opinions of the 
private psychologist and the private physician not appear to 
be based on a complete review of the claims folder and appear 
very inconsistent with the medical evidence contained 
therein, the Board finds the December 2005 VA opinion to be 
more credible and concludes that the veteran is not 
unemployable due to any service-connected disabilities, to 
include PTSD. 

The Board does not doubt that the veteran's service-connected 
disabilities have some effect on his employability.  However, 
the preponderance of the evidence does not support his 
contention that his service-connected disabilities are of 
such severity so as to preclude his participation in any form 
of substantially gainful employment.  As such, the benefit of 
the doubt doctrine is inapplicable, and the claim must be 
denied.  See 38 C.F.R. § 5107(b) (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent 
disabling for bilateral hearing loss is denied. 

Entitlement to an earlier effective date, prior to August 8, 
2005, for the assignment of a 10 percent evaluation for 
bilateral hearing loss is denied. 

Entitlement to TDIU is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


